This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 32,354

 5 JOHNNY DARIO VALENZUELA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Freddie J. Romero, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Acting Chief Public Defender
13 Kimberly Chavez Cook, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1   {1}   Defendant appeals from a final order denying his post-conviction motion for

 2 relief pursuant to Rule 1-060(B) NMRA. We issued a notice of proposed summary

 3 disposition, proposing to uphold the district court’s determination. Defendant has

 4 filed a memorandum in opposition, which we have duly considered. Because we

 5 remain unpersuaded that the district court erred, we affirm.

 6   {2}   Defendant challenges the validity of his conviction for failing to register as a

 7 sex offender pursuant to the Sex Offender Registration and Notification Act

 8 (SORNA).

 9   {3}   First and foremost, Defendant contends that because his conviction predates the

10 enactment of SORNA, applying the registration requirement to him violates the Ex

11 Post Facto Clause of the New Mexico Constitution. [MIO 1, 10-33] Defendant

12 specifically urges this Court to depart from the federal analysis and to apply the New

13 Mexico provision more broadly. [MIO 10-33] However, this Court previously

14 declined to adopt a more expansive reading of the Ex Post Facto Clause of the New

15 Mexico Constitution in State v. Druktenis, 2004-NMCA-032, ¶ 38, 135 N.M. 223, 86

16 P.3d 1050. Defendant urges that Druktenis should not be regarded as controlling

17 because a thorough argument relative to heightened protections under the New

18 Mexico Constitution was not developed in that case. See id. Although the discussion

19 in Druktenis may have been succinct, it clearly provides that the federal analyses are


                                              2
 1 not flawed, structural differences between the federal and state constitutions are not

 2 apparent, and no distinctive state characteristics are presented. Id. To the extent that

 3 Defendant invites this Court to alter its assessment relative to these critical

 4 considerations, we decline to do so.

 5   {4}   Defendant further argues that the evidence presented in this case demonstrates

 6 that the effects of the registration requirement are so adverse as to render SORNA

 7 punitive in nature. [MIO 14-33] However, as the district court observed below,

 8 Druktenis considered the same adverse consequences, including “employability

 9 problems, harassment, stigma[,] ostracism, humiliation, and physical harm[.]” Id. ¶

10 33. We remain unpersuaded that the evidence presented relative to these effects

11 warrants a departure from our prior decision.

12   {5}   Finally, Defendant renews his argument that the 2005 amendment eliminated

13 the registration requirement relative to his situation. [MIO 4, 33-39] However, as we

14 observed in our notice of proposed summary disposition, with respect to individuals

15 such as Defendant who have been convicted before July 1, 2005, the provisions of

16 SORNA prior to the enactment of the 2005 amendment apply. See ACLU of N.M. v.

17 City of Albuquerque, 2006-NMCA-078, ¶ 49, 139 N.M. 761, 137 P.3d 1215; see, e.g.,

18 State v. Billington, 2009-NMCA-014, ¶¶ 3, 10-11, 145 N.M. 526, 201 P.3d 857

19 (illustrating the applicability of pre-2005 SORNA registration and penalty provisions


                                              3
1 to a similarly situated individual). Contrary to Defendant’s suggestion, we are not

2 inclined to characterize the pertinent portions of the cited authorities as dicta, to limit

3 their application, or to depart from them.

4   {6}   Accordingly, for the reasons stated in this Opinion and in our notice of

5 proposed summary disposition, we remain unpersuaded that the district court erred.

6 We therefore affirm.

7   {7}   IT IS SO ORDERED.



8                                           __________________________________
9                                           JONATHAN B. SUTIN, Judge


10 WE CONCUR:


11 _______________________________
12 JAMES J. WECHSLER, Judge


13 _______________________________
14 J. MILES HANISEE, Judge




                                               4